Citation Nr: 0623709	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1972.  

This case was previously before the Board of Veterans' 
Appeals (Board) in 2003 when it was remanded for further 
development.  



FINDING OF FACT

The service-connected disability picture is not shown to be 
manifested by more than severe functional limitation due to 
pain or lumbosacral strain; findings reflective pronounced 
intervertebral disc syndrome or ankylosis of the 
thoracolumbar spine are not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected chronic lumbosacral strain 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 
- 4.42, 4.45, 4.71a including Diagnostic Code 5293 (effective 
prior to September 23, 2002; revised effective September 23, 
2002 and September 26, 2003; now codified as amended at 
38 C.F.R. § 4.71a including Diagnostic Code 5243) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service-connected lumbosacral 
strain.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in August 2004, the AMC in Washington, 
D.C., informed the veteran that in order to establish 
entitlement to an increased evaluation, the evidence 
(preferably dated within the last twelve months) had to show 
that his service-connected disability had gotten worse.  

The AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the AMC stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

The AMC also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC); and a copy of the Board's 
remand notified the veteran and his representative of the 
evidence which had been obtained in support of the veteran's 
appeal.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for back disability was not sent to the 
veteran until after the initial unfavorable rating decision.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the veteran and his representative have submitted additional 
evidence and argument since the initial unfavorable rating 
decision; and the Board has considered all such evidence and 
argument in determining the current evaluation for the 
veteran's service-connected back disability.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO and/or AMC to develop the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased rating 
for his service-connected back disability.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  Sabonis, 6 Vet. App. at 430 (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

At the outset of the veteran's claim, lumbosacral strain was 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 40 percent rating was warranted for severe 
impairment manifested by listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Potentially applicable in rating the service-connected 
disability is 38 C.F.R. § 4.71a, Diagnostic Code 5293, used 
to evaluate intervertebral disc syndrome.  A 40 percent 
rating was warranted for intervertebral disc syndrome which 
was productive of severe impairment, manifested by recurring 
attacks with intermittent relief.  

A 60 percent rating was warranted for intervertebral disc 
syndrome which was productive of pronounced impairment, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In such cases, there was little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293  

During the pendency of the veteran's appeal, VA revised its 
rating schedule pertaining to the veteran's service-connected 
low back disability.  (See 67 Fed. Reg. 54345-54349 (August 
22, 2002)).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  

A 40 percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

The revised regulations were followed by a second revision, 
which became effective September 26, 2003.  68 Fed. Reg. 
51454 - 51456 (August 27, 2003) (now codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5243).  

The additional revisions retained the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  However, VA was no longer required to separately 
evaluate and then combine the rating for any orthopedic 
and/or neurologic manifestations.  

Rather, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
were to be rated separately under an appropriate Diagnostic 
Code.  General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

The revised regulations also provided new criteria for rating 
lumbosacral strain and an alternative method for rating 
intervertebral disc syndrome.  That is, they set forth a 
general rating formula for diseases and injuries of the 
spine:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less or 
when there is favorable ankylosis of the entire thoracolumbar 
spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

In the case of intervertebral disc syndrome, the disability 
rating was to be assigned based on the method which resulted 
in the highest evaluation for the veteran's intervertebral 
disc syndrome.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (6).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

In January 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's offices in 
Washington, D.C.  During that hearing, the veteran was 
informed of the initial changes in the criteria used to 
evaluate the veteran's spine.  The Board provided the veteran 
with the new regulatory criteria in the SSOC.  

The veteran has submitted additional evidence and argument 
since the revised criteria became effective, the Board has 
considered such evidence and argument in light of such 
criteria.  Therefore, there is no prejudice to the veteran in 
the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993). 

In addition to the foregoing regulatory criteria, the Board 
notes that the Court has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In evaluating the appeal, the Board has reviewed all evidence 
of record pertaining to the history of the veteran's service-
connected back disorder.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although such a review is performed in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2, 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evidence in this case includes VA medical records 
reflecting treatment from April 1998 through August 2005, 
reports of examinations performed by VA and reports from T. 
J., M.D., dated in December 1999 and May 2005.  Such evidence 
shows that the service-connected low back disability is 
manifested by complaints of radiating pain and significant 
limitation of thoracolumbar spine movement.  

However, there is showing of ankylosis, either favorable or 
unfavorable or intervertebral disc syndrome with recurring 
attacks.  

Despite the veteran's complaints of radiating back pain, the 
preponderance of the evidence of record is negative for 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome or a separately ratable neurological deficit.  

In fact, the preponderance of the evidence is negative for 
any neurologic deficits, such as weakness, diminished 
reflexes, impaired sensation or bowel or bladder impairment.  
Such evidence is also generally negative for muscle spasms, 
atrophy, heat, deformity, lack of normal endurance, weakened 
movement, excess fatigability, and/or incoordination 
associated with the veteran's service-connected low back 
disability.  

In December 1997 and May 2005, Dr. J. noted that the veteran 
needed a cane or walker to get around and suggested that the 
veteran was totally incapacitated by back pain.  The most 
recent VA examiner noted that the veteran could walk without 
it, and in July 2004, the veteran demonstrated an independent 
gait on level surfaces and stairs.  

Since September 22, 2002, the veteran has reported having 
back pain, but he has not had incapacitating episodes of a 
total duration of at least six weeks.  Moreover, the 
veteran's pain is reportedly controlled by medication.  

Given the foregoing evidence, the veteran does not meet the 
criteria for a rating in excess of 40 percent under 38 C.F.R. 
§ 4.71a, DC 5293 or 5243, or any of the changes effected by 
VA for rating disabilities of the spine.  Accordingly, an 
increased rating is not warranted for the service-connected 
lumbar spine disability.  

In arriving at this decision, the Board has considered the 
representative's May 2006 contention that the most recent 
(April 2004) VA examination was inadequate for rating 
purposes.  

The representative noted that such examination was more than 
two years old and that it did not consider numerous medical 
records and reports received after the examination was 
completed.  Consequently, he requested that a new examination 
be administered.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. § 3.326(a) (2005).  In this case, 
however, the evidence is adequate for rating purposes.  

Indeed, the complaints and clinical findings on the most 
recent examination are consistent with those recorded prior 
to and after the examination.  Moreover, the records received 
after the examination continue to be negative for ankylosis 
of the lumbar spine, bowel or bladder impairment, competent 
evidence of incapacitating episodes as defined by VA 
criteria, and/or competent evidence that the veteran's back 
disability is productive of any more than severe impairment.  

Absent any suggestion of an increased level of disability 
under any of the applicable VA criteria, there is no reason 
to further examine the veteran's low back disability.  
Accordingly, the request for an additional examination is not 
warranted.  



ORDER

A rating in excess of 40 percent for the service-connected 
chronic lumbosacral strain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


